PER CURIAM.
We affirm the order summarily denying Defendant’s motion for postconviction relief as to four lower tribunal cases. See State v. Dickey, 928 So.2d 1193, 1198 (Fla.2006).
The summary record reflects that after the filing of the notice of appeal on June 14, 2006, the trial court on June 22 vacated portions of the order, because three of the four cases actually were assigned to other divisions. Because the trial court lacked jurisdiction to do so at the time that order was entered, we strike the June 22 order. The trial court may reenter the order when jurisdiction returns to the trial court, after the issuance of this court’s mandate.
GUNTHER, WARNER and TAYLOR, JJ., concur.